Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  11/14/2019. The instant application has claims 1-24 pending. The method for start video streaming based on sensor event. There a total of 24 claims.

Allowable Subject Matter

Claims 2-3, 5-7, 9, 14-19, 21,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawing filed on 11/14/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Objections
Claim 9 is objected to because of the following informalities:  this dependent claim is depended on claim 21 but is presented earlier than claim 21. Cancelling claim 9 and adding an new claim 25 with subject matter of claim 9 would resolve this issue.  

608.01(n)    Dependent Claims [R-10.2019]
IV.    CLAIM FORM AND ARRANGEMENT 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A singular dependent claim 2 could read as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

2. The product of claim 1 in which . . . .
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18.
6.18    Series of Singular Dependent Claims
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant’s sequence will not be changed. See MPEP § 608.01(n).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

During prosecution, the order of claims may change and be in conflict with the requirement that dependent claims refer to a preceding claim. Accordingly, the numbering of dependent claims and the numbers of preceding claims referred to in dependent claims should be carefully checked when claims are renumbered upon allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


---Regarding claim 7, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

----Claim  2  recites the limitation "the video format”, “the resolution”, “the compression”  There is insufficient antecedent basis for this limitation in the claim.


Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “thing” which is indefinite as the metes and bounds of this term is not known.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 10-13, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Design of Video Surveillance in Wireless  Router to Kao in view of Research in Cluster Remote Video Surveillance System to Yang. 

Regarding Claim 1, 13, 21,  Kao discloses A method for an electronic device on a local network, comprising: establishing a persistent data connection with a signaling server, wherein the electronic device is behind a firewall of the local network and the signaling server is on another side of the firewall(Fig. 5 item Wireless Router with User is on one side of firewall and IP CAM with Network on other side of firewall); receiving the video data requested from the camera; and based on the first information received, transmitting the video data received through the firewall(§ II. Video Surveillance Architecture, the real-time video is transmitted).

But Kao does not disclose receiving first information via the persistent data connection from the signaling server; and based on the first information received, requesting video 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Kao  invention of providing video surveillance over internet  to include recieving first information and requesting video information in order to provide authenticated access and secure to data as taught in Yang see IV. Transparent Access and User Authentication.


Regarding Claim 4. Kao does not disclose the authentication. However, Yang discloses  authenticating with the signaling server(II. Architecture of CRVSS  & IV. Transparent Access and User Authentication);  Atty. Dkt. No. 2844.0420001- 19 - requesting information related to the local network(II. Architecture of CRVSS  & IV. Transparent Access and User Authentication step 3, the request is sent and packet is created); and in response to the requesting, receiving the first information (II. Architecture of CRVSS  & IV. Transparent Access and User Authentication step 8, validates the packet and receives the packet).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Kao  invention of providing video 


Regarding Claim 8. Kao discloses The method of claim 1, wherein the camera is: an internet protocol (IP) camera, a universal serial bus (USB) camera, or an analog camera coupled to an analog to IP converter(I. Introduction, the CCTV, WebCAM, IPCAM).

Regarding Claim 10. Kao does not disclose the IoT devices. However, Yang discloses  the first information comprises: data associated with a sensor or an Internet of Things (IoT) device on the local network or another network to which the local network or device on the local network may be connected, such Atty. Dkt. No. 2844.0420001- 20 - as a sensor unique identification, a serial number, a sensor type, a location, a sensor reading, a reading value, a translated or interpreted meaning of a reading value or series of reading values in the form of a symbol, a state or representation such as a warning, alarm, notification or text message, a numerical value, a visual representation, an audio signal; or other relevant information or data associated with the sensor or conditions relating to the sensor's environment, such as a relative location of a sensor to another object or thing on a georeferenced or fixed reference coordinate system, a map, a floor plan, or a three-dimensional model(§ B. Uniform Control of Terminal Devices, sensors and alarming devices).  




Regarding Claim 11. Kao does not disclose the IoT devices. However, Yang discloses  the sensor or the IoT device on the local network comprises: a gas sensor; a smoke/fire detector; or a contact closure of a switch or panic button; artificial intelligence or analytics based object, event, condition; state change state detection module that interprets video data, either alone or in concert with other real time, historical or predictive data from other sensors, systems, databases, analytical functions, or information sources, where the sensor itself or when coupled to another device or module causes an alarm, event notification or warning signal to be transmitted to a rules-based or pre-designated recipient agent(§ B. Uniform Control of Terminal Devices, sensors and alarming devices).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Kao  invention of providing video surveillance over internet  to include IoT Sensors in order to provide communicate with the sensors over the cluster network in Yang see II. Architecture of CRVSS.




Regarding Claim 22. Kao discloses The method of claim 1, wherein the establishing the persistent data connection occurs after the electronic device is powered(II. Video Surveillance Architecture, the IP CAM is turned on with router).  

Regarding Claim 23. Kao discloses The method of claim 1, wherein the establishing comprises: receiving a trigger(Fig. 3 item Event Trigger); and in response to the trigger, establishing the persistent data connection with the signaling server(Fig. 3 item Start Recording, the video is turned on based on event).  

Regarding Claim 24. Kao discloses The method of claim 1, wherein the camera on the local network is coupled to a video management system (VMS), the requesting video data is transmitted via the VMS, and the video data requested is received via the VMS(Fig.1 Object Detection, Database Backup, Object Analysis).
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2021/0209614 to Bakalis which discloses the property being monitored with mobile device video.

US Patent 10929465 to Henriksen which discloses the camera recording data to be saved on server.

US Patent Pub 2017/0134466 to Giladi which discloses the playback and saving on server.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov